Title: From James Randolph Reid to David Humphreys, 3 March 1783
From: Reid, James Randolph
To: Humphreys, David


                        
                            Dr Sir—
                            3 March 1783
                        
                        The note you Sent me contains the Genl’s consent for my absence—I have between two & three hundred
                            miles to go, and cannot possibly return by the 15th April—I could wish to have a limited furlough and that extended till
                            some time in may If that can be granted I shall be much obliged. Your most obt Servt
                        
                            James R. Reid
                        
                    